Citation Nr: 1326639	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a right knee disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to September 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted an initial 10 percent rating for a right knee disability and denied service connection for a left shoulder disability.  A June 2011 rating decision increased the rating for a right knee disability from 10 to 20 percent disabling, effective the date of the grant of service connection.

In February 2012, the Veteran withdrew his request for a hearing before a decision review officer.

The issue of entitlement to service connection for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's right knee disability has been manifested by flexion limited at most to105 degrees and extension limited at most to 3 degrees, with mild to moderate medial/lateral compartment narrowing.  There was no evidence of subluxation, instability, ankylosis, or impairment of the tibia or fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5010, 5258 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This issue arises from the Veteran's disagreement with the initial evaluation dated August 2010 following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, which is not abrogated by the granting of service connection, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA and VBMS claims files, noting no additional evidence.  The Veteran has also been afforded a VA examination in July 2010 in order adjudicate his increased rating claim.  The Board finds this examination to be adequate in order to evaluate the Veteran's right knee disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  To that extent, the Veteran has not stated that his disability has worsened since the 2010 VA examination. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1. 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right knee disability has been rated under Diagnostic Code 5010-5258.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  DC 5010 pertains to arthritis.  DC 5258 pertains to dislocation of semilunar cartilage.  DC 5620, which pertains to limitation of flexion of the leg, DC 5261, which pertain to limitation of extension of the leg, DC 5259, which pertains to symptomatic removal of semilunar cartilage, and DC 5257, which pertains to subluxation and instability, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DCs 5260, 5261, 5259, 5257. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2012).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on July 2010 VA examination, the Veteran reported that since his in-service knee injury, he had undergone lateral meniscus surgery.  Since then, he would occasionally feel like his knee was catching with certain movements.  Walking up and down hills made the knee swell.  He reported symptoms of pain, giving way, weakness, and a catching sensation of the knee.  He denied dislocations or subluxation.  Physical examination revealed a click noted with testing of extension strength.  There was no tenderness or pain.  There was no instability, crepitation, or grinding.  Range of motion of the knee showed flexion to 110 degrees and normal, or 0, extension.  There was no indication of pain or additional limitation after repetitions of range of motion.  X-ray of the knee showed mild to moderate narrowing of the medial and lateral joint compartment with more narrowing noted laterally than medially.  The Veteran reported that he was employed in construction and worked as a truck driver.  The diagnosis was degenerative joint disease of the knee status post lateral meniscectomy.  He had decreased mobility due to the disability.  He had to stretch when driving and stay off of the knee.  

An August 2010 private treatment record reflects that the Veteran reported a gradual increase in knee pain in the previous year.  He modified his activity due to pain.  His symptoms were worse after getting in and out of his truck at work.  He had pain, swelling, catching, locking, and a feeling of giving way.  Physical examination showed mild swelling with minimal effusion of the joint.  There was no patellofemoral pain.  Range of motion was 3-105 degrees, with pain on attempts of further flexion and some crepitus.  There was no signs of instability.  There was minimal medial or lateral joint line tenderness.  

In December 2010, the Veteran stated that the 2010 VA examination was inadequate because the examiner took his statements out of context.  He stated that he had had to change his job several times due to knee pain.  He could only walk one to three miles if his life depended on it.  Walking during regular work caused knee pain.  He had a hard time sitting or standing in one place for more than 10 minutes.  

VA treatment records reflect that in February 2011, an MRI of the knee showed advanced degenerative changes primarily affecting the lateral compartment.  Cruciate ligaments were intact.  Physical examination showed full range of motion of the knee.  Strength was 5/5.  He had a normal gait.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).  Range of motion testing on 2010 VA examination revealed flexion limited to no more than 110 degrees and extension to 0 degrees, or full.  A 2010 private treatment record showed flexion limited to 105 degrees and extension limited to 3 degrees.  Extension limited to 3 degrees and flexion limited to more than 105 degrees do not warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal.  A 2011 VA treatment record did not show deficient range of motion.

The Board has determined that the Veteran is not entitled to a rating greater than 20 percent under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a compensable rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, a higher or separate rating under DC 5257 is not warranted.  Although the Veteran has complained subjectively of his knee giving way, physical examination has consistently demonstrated intact ligaments without evidence of instability and no signs of subluxation.  Thus, despite the Veteran's report, absent any medical evidence to demonstrate even mild instability or subluxation, the Board finds that a separate rating or a higher rating for instability is not warranted.

Finally, a separate rating under DC 5259 is not warranted because the Veteran is already in receipt of compensation under the higher 20 percent rating found in DC 5258 which contemplates the same symptoms, but worse.  To also compensate him under DC 5259 would only overlap compensation for the same symptoms and would result in pyramiding.

DC 5003 to DC 5010 also do not offer a higher rating in this case.  To that extent, the Veteran is already in receipt of a 20 percent rating under a code predicated upon limitation of motion (5258).  Therefore, he cannot receive a separate rating under DC 5003 or 5010, as such would also result in pyramiding. 

The Veteran contends that his right knee disability flares up when completing certain activities and swells and causes pain, and that he can only stand in one position for a few minutes due to pain.  However, even when the Veteran does experience flare-ups of his right knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the right knee would be so restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted at anytime during the appeal period.  The evidence of record has demonstrated flexion and extension limited to at most 3-105, even with repetitive movement.  Significantly, the Veteran has not reported more severe limitation of motion as to warrant higher ratings under the rating criteria.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Other Considerations

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not claimed that he is unemployable due to his service-connected disability and was noted to be working full-time, with no days taken off in the previous year for his knee disability.  While his knee causes pain while working, he has not stated that it prevents employment.  Therefore, a claim for TDIU has not been raised by the record. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the schedular criteria reasonably describe the claimant's disability level and symptomatology.  If so, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule and finds the schedular criteria are adequate. 

As discussed above, there are higher ratings available under the diagnostic codes for a right knee disability, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The knee disability is primarily manifested by limitation of motion due to pain and swelling.  Many of the applicable diagnostic codes used to rate that disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's service-connected right knee disability is not warranted, as detailed above.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 20 percent for a right knee disability is denied.

REMAND

The Veteran contends that his pre-existing left shoulder disability was aggravated by his service.  Specifically, he contends that although he first dislocated his shoulder while playing football in high school, while in service he stepped in an old fox hole and reinjured his shoulder.  He contends that following that injury and until he had shoulder surgery in the 1990s, he was careful not to overextend the shoulder due to pain and threat of dislocation.

Service treatment records reflect that on February 1982 enlistment examination, no shoulder disability was reported or diagnosed.  In August 1982, the Veteran stated that he pulled his left shoulder.  He then reported an injury to his left shoulder in 1980, prior to service, while playing football.  Since then, he had had recurring problems, stating that his shoulder would "go out."  He had full range of motion of the shoulder and good strength, but a feeling of instability.  X-ray was normal.  The assessment was history of dislocated left shoulder with some mild continuing signs and symptoms.  

On July 2010 VA examination, the examiner concluded that it was less likely than not that the Veteran's left shoulder disability was caused or aggravated by service, basing that conclusion on the fact that there was no evidence of a shoulder injury in service other than the 1982 record of treatment.  However, because the Veteran states that he injured his left shoulder disability prior to service, and such is documented in the service treatment records, his pre-existing shoulder disability would be presumed to have been aggravated by service unless there is clear and unmistakable evidence to the contrary.  In that regard, there is clear and unmistakable evidence that the Veteran dislocated his left shoulder prior to service, as the in-service medical records dated within 6 months of entry into service support that conclusion and the Veteran has consistently provided that history both in service and post-service.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Therefore, a medical opinion is necessary to determine whether there is clear and unmistakable evidence that the pre-existing shoulder disability was not aggravated by service, as such remains unclear to the Board.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to ascertain the etiology of the Veteran's left shoulder disability.  The claims file should be reviewed and that review should be noted.  All opinions reached should include a thorough rationale.  The examiner should provide an opinion as to the following: 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting left shoulder disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease (taking into consideration the Veteran's report that he reinjured his shoulder in service when he stepped in a fox hole while running, catching his shoulder, which then popped itself back into place but caused continuing pain.)?

Please identify any such evidence with specificity.

(b) If the answer to (a) is no, is it at least as likely as not that the Veteran's left shoulder disorder had its onset in service?

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


